DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
 
Claim Status
Claims 9 and 12 are withdrawn.
Claims 1 and 13 have been amended; support for the amendment can be found in the original claims 4 and 13.
Claims 2-4 and 10-11 have been canceled.
Claims 1, 5-8 and 13 have been examined on the merits.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statement is being considered by the examiner and an initial copy is attached herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Uematsu et al. (US 2015/0162584 A1) hereinafter Uematsu, in view of Jo et al. (US 2016/0351876 A1) hereinafter Jo.

Regarding claim 1, Uematsu discloses an electrode assembly (“an electrode cell 24”; [0055]; Fig. 4B; element 24) comprising; 

a negative electrode (Fig. 4B; element 20), 

in which a negative electrode current collecting layer ([0107]; Fig. 4B; element 20a), a negative active material layer ([0107]; Fig. 4B; element 20b), and an insulation layer (“an organic fiber layer 23 covers one side of a negative electrode 20 and edges thereof”; [0055]; Fig. 4B; element 23; Fig. 5; element 22) are sequentially laminated (Fig. 4B); 

    PNG
    media_image1.png
    371
    778
    media_image1.png
    Greyscale


a positive electrode (Fig. 4B; element 18); and a separator (“an organic fiber layer 23 covers…one side of a positive electrode 18 and edges thereof”; [0055]; Fig. 4B; element 23) disposed between the negative electrode (20) and the positive electrode (18), 

wherein a porosity of the insulation layer is 10% to 90% ([0060]). 
	
Regarding the limitation “the insulation layer has a woven structure”, Uematsu discloses that the insulating layer may be formed by an electrospinning method ([0056]; [0061]). Similarly, the instant specification discloses that the woven structure of the instant invention is formed by electrospinning (pg. 14, ln. 16-18). 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 

When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Alternatively, assuming arguendo that Uematsu fails to disclose or render obvious a woven structure, it has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Therefore, a change in the configuration of Uematsu’s disclosed fibers, such that they are woven, would have been obvious to one of ordinary skill in the art absent evidence that such a configuration is significant.

Regarding the claim limitation, “the insulation layer comprises fibers, the fibers comprising a polymer and ceramic particulates”, Uematsu discloses that the insulation layer (23) comprises fibers (“organic fiber”; [0061]) comprising a polymer ([0062]), and ceramic particulates ([0070-0071]; [0078]; Fig. 5; element 22).

Uematsu further discloses that the insulating layer is formed by “by spraying the inorganic component 26 while the organic fiber layer 23 is formed” ([0078]), indicating that the surface of the organic fibers is covered with ceramic particulates ([0071-0072]). Therefore, the 

    PNG
    media_image2.png
    373
    586
    media_image2.png
    Greyscale

	

Uematsu further discloses wherein a mixing volume ratio of the ceramic particulates is 40% or less ([0075]) and wherein the ceramic particulates increase the strength of the insulating layer ([0070]) and prevent “degradation of the durability of the battery” ([0074]). However, Uematsu does not disclose wherein a mixing weight ratio of the polymer and the ceramic particulates is 20:80 to 70:30. 

Jo discloses an insulating layer (“ultrafine fibrous layer”; [0051]) formed by electrospinning ([0033]), comprising fibers and inorganic additives-–i.e. ceramic particulates ([0051])–wherein the “content of the inorganic additives is generally 1-95 wt % with respect to the polymer constituting the ultrafine fibrous layer, and preferably 5-50 wt %” ([0051]). Jo further discloses that the addition of the ceramic particulates enhances the “mechanical 

Jo and Uematsu are analogous art from the same field of endeavor, namely the fabrication of electrospun insulating layers comprising polymers and ceramic particulates. Therefore, it would have been obvious to one of ordinary skill in the art to have tried employing the mixing weight ratio of the polymer and ceramic particulates disclosed by Jo in the invention of Uematsu, in order to enhance the mechanical properties and electrochemical characteristics of the insulating layer as recognized by Jo.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 5, modified Uematsu discloses all claim limitations of the present invention as set forth above. Modified Uematsu further discloses “with respect to the particle size of the inorganic component, the average particle size is preferably from 5 nm to 100 µm, more preferably from 5 nm to 10 µm, still more preferably from 5 nm to 1 µm” ([0075]).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	


Regarding claim 6, modified Uematsu discloses all claim limitations of the present invention as set forth above. Modified Uematsu further discloses wherein the polymer is at least one selected from the group consisting of polyimide (PI) and polypropylene (PP) ([0062]).

Regarding claim 7, modified Uematsu discloses all claim limitations of the present invention as set forth above. Modified Uematsu further discloses wherein the ceramic particulates are at least one selected from the group consisting of alumina, zirconia, titanium oxide and silica ([0071]).

Regarding claims 8 and 13, modified Uematsu discloses all claim limitations of the present invention as set forth above. Modified Uematsu further discloses that the insulating layer may be formed by an electrospinning method. The instant specification discloses that the woven structure of the instant invention is formed by electrospinning (pg. 14, ln. 16-18). This indicates that the instant limitation “integrally formed” is at the very least obvious over Uematsu’s disclosure, as one of ordinary skill in the art would recognize that Uematsu’s negative electrode active material layer is not completely uniform (i.e. without nanofissures and other defects on the surface of the layer) and would necessarily be covered and filled by the insulating layer in such a way that the insulating layer penetrates the defects present at the surface of the active material layer. 

Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US 2016/0351876 A1) hereinafter Jo.

Regarding claim 1, Jo discloses an electrode assembly ([0023]; [0052]) comprising: 

a negative electrode ([0052]), in which a negative electrode current collecting layer (“aluminum foil”; [0079]), a negative active material layer (“slurry”; [0079]), and an insulation layer (“an ultrafine fibrous layer”; “on both sides”; [0023]) are sequentially laminated ([0023]); 

a positive electrode ([0052]); and a separator (“porous film”; [0023]) between the negative electrode ([0023]) and the positive electrode ([0023]), 

wherein “the porosity of the heat-resistant ultrafine fibrous layer is 30-95%, and prefer ably 40-90%” ([0046]), 

the insulation layer has a woven structure (“electrospinning”; [0038]), and the insulation layer comprises fibers (“fibrous”; [0051]), the fibers ([0051]) comprising a polymer (“polymer resin”; [0051]) and ceramic particulates (“inorganic additive”; [0051]), and 

a mixing weight ratio of the polymer ([0051]) and the ceramic particulates ([0051]) is 1-95% ([0051]).



Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Therefore, the instant limitation of a “woven structure” is rendered obvious by Uematsu’s disclosure of an electrospinning method.

When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Alternatively, assuming arguendo that Jo fails to disclose or render obvious a woven structure, it has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Therefore, a change in the configuration of Jo’s disclosed fibers, such that they are woven, would have been obvious to one of ordinary skill in the art absent evidence that such a configuration is significant.



Regarding claim 6, Jo discloses wherein the polymer ([0051]) is at least one selected from the group consisting of a copolymer of polyvinylidene fluoride and hexafluoropropylene (polyvinylidene fluoride-co- hexafluoropropylene, PVDF-HFP) ([0048]), polyacrylonitrile (PAN) ([0048]), polyimide (PI) ([0041]), and thermoplastic polyurethane (TPU) ([0041]).  

Regarding claim 7, Jo discloses wherein the ceramic particulates ([0051]) are at least one selected from the group consisting of alumina (A1203), titanium oxide (TiO2), and silica (SiO2) ([0051]).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727